 

--------------------------------------------------------------------------------

 
COALOGIX, INC. AND SUBSIDIARIES
CAPITAL APPRECIATION RIGHTS PLAN
 
Effective Date: April 9, 2008
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
COALOGIX, INC. AND SUBSIDIARIES
CAPITAL APPRECIATION RIGHTS PLAN
 
This CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan (the
“Plan”), sponsored and made effective as of the Effective Date by CoaLogix,
Inc., a Delaware corporation (the “Corporation”), is intended to be an unfunded
incentive compensation plan maintained by the Corporation primarily for the
purpose of providing incentive-based compensation only to a select group of
management or highly compensated employees (as defined in ERISA Sections 201(2),
301(a)(3), 401(a)(1) and 4021(b)(6)). This Plan is not intended to provide
retirement income or result in a deferral of income for employees and is
therefore not intended to be an employee benefit plan within the meaning of
ERISA Section 3(3) and is not intended to be subject to ERISA.
 
Statement of Purpose


1. The Corporation believes that the services of certain key managers of the
Corporation and its Subsidiaries are of great value and that such managers
should be compensated for careful and loyal service to the Corporation.
 
2. The Corporation wishes to provide a mechanism for retaining, motivating and
creating an incentive for its key managers to add substantial value to the
Corporation and/or its Subsidiaries through profitable growth and to reward such
managers upon a Change of Control. In order to completely align the interests of
the Corporation’s key managers with the interests of its stockholders, no value
under the Plan will be paid to Participants until such time as the Corporation’s
stockholders receive value for their shares of Corporation stock.
 
3. The Corporation has designed this Plan to reinforce the need for its managers
to maintain their entrepreneurial focus and to foster teamwork and constructive
debate to inspire greater growth and significant improvements in financial
performance, thereby substantially increasing the value of the Corporation and
its Subsidiaries.
 
4. For purposes of this Plan, the Corporation does not intend to make regular
determinations of Fair Market Value (including independent valuations) of the
Corporation or other Participating Companies during the term of the Plan.
 
5. The value of your CARs Award depends on many factors, including the future
growth of the Corporation’s business and the state of the capital markets at the
time of a Change of Control. Accordingly, the Corporation is making no
representation or warranty with respect to the future value of your CARs Award.
 
6. Participants acknowledge and agree that this Statement of Purpose is an
important part of the Plan and that they have read, carefully considered and
agree that the matters set forth in the Statement of Purpose are important to
the continued successful growth of the Corporation and its Subsidiaries taken as
a whole.
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
Page 2

--------------------------------------------------------------------------------


 
Capital Appreciation Rights Plan
 
The Corporation does hereby establish this Capital Appreciation Rights Plan
under the terms and provisions set forth herein.
 
ARTICLE 1
DEFINITIONS
 
The following words and phrases as used in this Plan shall have the meanings set
forth in this Article 1 unless a different meaning is clearly required by the
context:
 
1.1 “Adjusted Initial Value” means the Initial Value, increased by the amount of
any cash or other property contributed to the capital of the Corporation by its
stockholders after the Effective Date, and decreased by the amount of any
dividend or other distribution paid by the Corporation to its stockholders.
 
1.2 “Aggregate Award Pool” means an amount equal to Five Percent (5%) multiplied
by the excess, if any, of (i) the Change of Control Consideration for the
Corporation, over (ii) the Adjusted Initial Value of the Corporation.
 
1.3 “Beneficial Ownership” has the meaning set forth in Rule 13d-3 promulgated
under the Exchange Act.
 
1.4 “Beneficiary” means, with respect to a Participant, the individual(s) to
whom the Participant’s CARs Benefit, if any, shall be paid in the event of the
Participant’s death, and shall be determined in accordance with the following
provisions:
 
(a) Designation of Beneficiary. A Participant’s Beneficiary or Beneficiaries
shall be the individual or individuals who are last designated in writing by the
Participant as such Participant’s Beneficiary or Beneficiaries. A Participant
shall designate the initial Beneficiary or Beneficiaries in writing on an
Election Form. Any subsequent modification of the Participant’s Beneficiary or
Beneficiaries shall be in a written, executed and notarized letter addressed to
the Corporation or in a subsequently executed and notarized Election Form, which
shall be effective only when it is received and accepted by the Plan Committee.
If more than one Beneficiary is designated by a Participant and one or more of
the Beneficiaries are not living at the time of the Participant’s death, then
the percentage allocated to the deceased Beneficiaries shall be reallocated to
the living Beneficiaries on a proportional basis based upon their previously
designated percentages.
 
(b) No Designated Beneficiary. If, at any time, no Beneficiary has been validly
designated by a Participant, or the Beneficiary designated by the Participant is
no longer living at the time of the Participant’s death, then the Participant’s
Beneficiary shall be deemed to be the Participant’s spouse, and in the absence
thereof, the Participant’s estate.
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
Page 3

--------------------------------------------------------------------------------


 
(c) Designation of Entities. A Participant may not designate an entity as a
Beneficiary, other than a trust, limited partnership or limited liability
company established solely for the benefit of a Participant or his or her
spouse, children or grandchildren. To the extent that a designation purports to
designate an entity as a Beneficiary, the entire designation shall be null and
void.
 
(d) Contingent Beneficiaries. A Participant may designate a contingent
Beneficiary or Beneficiaries to receive the Participant’s CARs Benefit in the
event that the Participant’s currently designated Beneficiary or Beneficiaries
should predecease the Participant.
 
1.5 “Board” shall mean the Board of Directors of the Corporation.
 
1.6 “CARs Award” means an award to a Participant under the Plan that is set
forth in a Participation Agreement and that establishes a percentage to be used
to calculate the CARs Benefit for such Participant upon a Change of Control of
the Corporation.
 
1.7 “CARs Benefit” means, subject to Section 3.6, with respect to a CARs Award
to a particular Participant, the product of (i) the CARs Award for such
Participant, multiplied by (ii) the Aggregate Award Pool, if any.
 
For example, assume that:
 

 
·
Participant A has a CARs Award of 10% and is currently employed by the
Corporation or a Subsidiary on the date of a Change of Control; and

 

 
·
The Aggregate Award Pool for the Corporation is $1 million (determined by
multiplying 5% times the excess of (i) the Change of Control Consideration for
the Corporation, over (ii) the Adjusted Initial Value of the Corporation).

 
Participant A’s CARs Benefit would be equal to 10% multiplied by $1 million, for
a CARs Benefit of $100,000.
 
1.8 “Cause” means one or more of following acts by a Participant: (1) such
Participant’s breach of (a) any material provision of such Participant’s
employment agreement, or (b) any stockholders, confidentiality or noncompetition
agreement with the Corporation or any Subsidiary; (2) any intentional act or
intentional omission by such Participant that causes, or is likely to cause,
material harm to the Corporation or any Subsidiary or its business reputation;
(3) such Participant’s dishonesty, fraud, gross negligence or willful misconduct
related to Participant’s performance of his or her duties to the Corporation or
any Subsidiary; (4) such Participant’s conviction of, or such Participant’s
entry of a plea of guilty or no contest to, a felony (other than for motor
vehicle offenses the effect of which do not materially impair a Participant’s
performance of his or her duties), or such Participant’s arrest or indictment
for a felony or crime of moral turpitude (other than for motor vehicle offenses
the effect of which do not materially impair a Participant’s performance of his
or her duties) related to Participant’s performance of his or her duties; (5)
such Participant’s repeated use of drugs or alcohol that in the reasonable
determination of the Board interferes with the performance by the Participant of
his or her duties and that is not cured within forty-five (45) days by the
Participant taking action reasonably requested by the Board in writing to
address the issue; and (6) such Participant’s willful and continued failure (i)
to follow the direction (consistent with such Participant’s duties) of the
President and Chief Executive Officer of the Corporation, the Board or any other
Participant to whom such Participant reports, (ii) to perform substantially his
or her duties to the Corporation or any Subsidiary or (iii) to follow the
written policies, procedures and rules of the Corporation or any Subsidiary for
which such Participant works, in each case if such failure is not cured within
ten (10) days after a written demand is delivered to such Participant by the
Board or the President of either the Corporation or the Subsidiary for which
such Participant works that specifically identifies the manner in which the
Board believes that such Participant has not met his or her obligations
hereunder; provided, however, that for purposes of this clause (6), no act or
failure to act on the part of a Participant shall be considered “willful” unless
it is done or omitted to be done by such Participant in bad faith or without
reasonable belief that such Participant’s action or omission was in the best
interests of the Corporation. Any act or failure to act based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Corporation shall be conclusively presumed to be done
or omitted to be done by such Participant in good faith and in the best interest
of the Corporation. The termination of employment of a Participant shall not be
deemed to be for “Cause” unless the Participant is notified prior to such
termination of employment that such termination is for Cause.
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
Page 4

--------------------------------------------------------------------------------


 
1.9 “Change of Control” means the occurrence of any of the following events with
respect to the Corporation:
 
(a) The acquisition of Voting Securities of the Corporation by any Person (other
than a shareholder of the Corporation on the Effective Date) immediately after
which such Person has Beneficial Ownership of more than 50% of the combined
voting power (determined on an “as converted” common stock equivalent basis) of
the Corporation’s then outstanding Voting Securities;
 
(b) A merger, consolidation or reorganization involving the Corporation, unless:
 
(i) the stockholders of the Corporation, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least a majority of
the combined voting power (determined on an “as converted” common stock
equivalent basis) of the outstanding Voting Securities of the corporation
resulting from such merger or consolidation or reorganization (the “Surviving
Corporation”); and


(ii) the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation; or
 
(c) The sale or other disposition of all or substantially all of the assets of
the Corporation (defined as a sale of assets of the Corporation representing
more than 40% of the Fair Market Value of the total assets held by the
Corporation) to any Person (other than a transfer to a Subsidiary).
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
Page 5

--------------------------------------------------------------------------------


 
(d) Notwithstanding the foregoing, a Non-Control Acquisition shall not
constitute a Change of Control.
 
(e) Notwithstanding the foregoing, an event described in this Section 1.9 shall
only constitute a Change of Control if the Change of Control Consideration
received by Acorn Energy, Inc. in cash, cash equivalents or freely-tradable
securities or securities that become freely-tradable, or such Change of Control
Consideration that is available for distribution to Acorn Energy, Inc., is a
dollar amount equal to or greater than the amount required to generate a Thirty
Percent (30%) Internal Rate of Return on the initial capital contribution of
$11,038,700 made by Acorn Energy, Inc. on November 7, 2007, increased by the
amount of any cash or other property contributed to the capital of the
Corporation by Acorn Energy, Inc., reduced by any dividends or other
distributions paid from the Corporation to Acorn Energy, Inc., on or before the
Change of Control, and reduced by the Change of Control Consideration at the
Change of Control date. For example, to illustrate the provisions of this
Section 1.9(e), assume that Acorn Energy, Inc. makes an additional capital
contribution of $1,000,000 on July 1, 2008, receives a dividend distribution of
$500,000 on January 1, 2009, and a third-party buyer acquires 100% of the Voting
Securities of the Corporation on September 1, 2010, with the Change of Control
Consideration received at closing in cash or freely-tradable securities by Acorn
Energy, Inc. equal to $24,200,000. Such transaction would constitute a Change of
Control for purposes of this Plan because the Change of Control Consideration
received by Acorn Energy, Inc. on September 1, 2010 ($24,200,000) exceeds the
amount of Change of Control Consideration required to provide a minimum 30%
Internal Rate of Return to Acorn Energy, Inc. ($24,121,309).
 
Except as provided in Section 1.9(c) above, in no event shall a Change of
Control of a Subsidiary constitute a Change of Control of the Corporation.
 
1.10 “Change of Control Consideration” means, with respect to the Corporation,
an amount equal to the difference between (i) the Fair Market Value of all cash,
securities and other property (a) paid or issued by the acquiring entity in
exchange for the stock or assets of the Corporation in consideration for such
Change of Control or (b) raised as proceeds in a public offering of the
Corporation’s voting common stock (or any successor securities thereto, pursuant
to an effective registration statement on Form S-1 (or other applicable form)
under the Securities Act of 1933, and (ii) all fees and expenses incurred by the
Corporation or the stockholders thereof associated with the transaction,
including without limitation investment banking, legal, accounting and appraisal
fees and expenses, including fees and expenses incurred to respond to any claim
pursuant to Sections 7.2 and 7.3, and the Fair Market Value of any debt of the
Corporation for which the shareholders of the Corporation prior to the Change of
Control remain liable following the Change of Control. The Fair Market Value of
the Change of Control Consideration shall be determined as of the date of the
Change of Control.
 
1.11 “Claimant” has the meaning set forth in Section 7.2(b).
 
1.12 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
Page 6

--------------------------------------------------------------------------------


 
1.13 “Common Stock” means, as applicable, the common stock of the Corporation.
 
1.14 “Corporation” means CoaLogix, Inc., a Delaware corporation, and its
successors and assigns, and any other corporation, partnership, limited
liability company or sole proprietorship into which the Corporation may be
merged or consolidated.
 
1.15 “Disability” means, with respect to a Participant, that the Participant has
been determined to be disabled within the meaning of the Corporation’s long term
disability plan, if any, and if no such plan is in existence, then Disability
shall mean that the Participant has been determined to be disabled by the Social
Security Administration for purposes of federal Social Security benefits.
 
1.16 “Effective Date” means April 9, 2008.
 
1.17 “Election Form” means the written document (the form of which is attached
to this Plan as Exhibit B) by which a Participant makes his or her designation
of Beneficiaries.
 
1.18 “Eligible Individual” means an individual who is a manager or highly
compensated employee (within the meaning of ERISA Sections 201(2), 301(a)(3),
401(a)(1) and 4021(b)(6)) of the Corporation and/or a Subsidiary.
 
1.19 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
1.20 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
1.21 “Fair Market Value” of any asset other than cash or securities required to
be valued under this Plan means the fair market value thereof at the time of
such determination, as determined in good faith by the Plan Committee based on
all relevant available facts, which may include among other things the opinions
of independent valuation experts as to value. The Fair Market Value of common
stock or any other securities as of a date of determination means the following:
 
(a) Stock Listed and Shares Traded. If the common stock or other securities are
listed and traded on a national securities exchange (as such term is defined by
the 1934 Act) or on the NASDAQ National Market System on the date of
determination, the Fair Market Value per share shall be the average of the
closing prices of the securities on such national securities exchange or on the
National Market System, for the ten (10) trading day period ending three (3)
trading days prior to the date of determination. If the common stock or other
securities are traded in the over-the-counter market, the Fair Market Value per
share shall be the average of the closing bid and asked prices on the date of
determination.
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
Page 7

--------------------------------------------------------------------------------


 
(b) Stock Listed But No Shares Traded. If the common stock or other securities
are listed on a national securities exchange or on the National Market System
but no shares of the common stock or other securities are traded on the date of
determination but there were shares traded on dates within a reasonable period
before the date of determination, the Fair Market Value shall be the closing
price of the common stock or other securities on the most recent date before the
date of determination. If the common stock or other securities are regularly
traded in the over-the-counter market but no shares of the common stock or other
securities are traded on the date of determination (or if records of such trades
are unavailable or burdensome to obtain) but there were shares traded on dates
within a reasonable period before the date of determination, the Fair Market
Value shall be the average of the closing bid and asked prices of the common
stock or other securities on the most recent date before the date of
determination.
 
(c) Stock Not Listed. If the common stock or other securities are not listed on
a national securities exchange or on the National Market System and are not
regularly traded in the over-the-counter market, then the Plan Committee shall
determine the Fair Market Value of the common stock or other securities based on
all relevant available facts, which may include among other things the average
of the closing bid and ask prices reflected in the over-the-counter market on a
date within a reasonable period either before or after the date of
determination, or opinions of independent valuation experts as to value and may
take into account any recent sales and purchases of such common stock or other
securities to the extent they are representative.
 
The Plan Committee’s determination of Fair Market Value shall be final and
binding for all purposes of this Plan.
 
1.22 “Initial Value” means an amount equal to $12,986,683.
 
1.23 “Internal Rate of Return” means the discount rate that results in a net
present value of zero for a series of cash flows.
 
1.24 “Majority of CARs Awards” means the holders of a majority of the total CARs
Awards granted pursuant to the Plan. For example, if the Corporation has granted
CARs Awards for 100% of the Aggregate Award Pool, then the Participants that
hold CARs Awards for more than 50% constitute the Majority of CARs Awards.
 
1.25 “Non-Control Acquisition” shall mean an acquisition of Voting Securities by
an employee benefit plan (or a trust forming a part thereof) maintained by the
Corporation or any Subsidiary.
 
1.26 “Participant” means an Eligible Individual who has met the requirements for
participation in this Plan by being selected by the Plan Committee to be a
Participant hereunder and who has executed a Participation Agreement.
 
1.27 “Participation Agreement” means a written agreement between the Corporation
and a Participant (the form of which is attached to this Plan as Exhibit A) that
is given to an Eligible Individual to evidence such Eligible Individual’s status
as a Participant in this Plan. A Participation Agreement shall be effective only
when validly executed by the Corporation and the Participant.
 
1.28 “Person” for purposes of Section 1.9, has the meaning used for purposes of
Section 13(d) or 14(d) of the Exchange Act. For all other purposes under this
Plan, Person means any individual, organization, corporation, partnership,
limited liability company or other entity.
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
Page 8

--------------------------------------------------------------------------------


 
1.29 “Plan” means this CoaLogix, Inc. and Subsidiaries Capital Appreciation
Rights Plan, as the same shall be from time to time amended.
 
1.30 “Plan Committee” prior to a Change of Control of the Corporation means a
committee appointed by the Board and comprised of one or more members of the
Board who are not Participants under the Plan. Following a Change of Control of
the Corporation, the Plan Committee shall be comprised of the members of the
Plan Committee that were serving on the day preceding the date of the Change of
Control. Any vacancy on the Plan Committee following a Change of Control shall
be filled by the affirmative vote of the persons that held a majority of the
outstanding shares of Voting Securities on the day preceding the date of a
Change of Control.
 
1.31 “Proportionate Share” has the meaning set forth in Section 4.5.
 
1.32 “Subsidiary” means (i) any corporation more than 50% of the outstanding
Voting Securities of which are owned by the Corporation or any Subsidiary,
directly or indirectly, or (ii) a partnership, limited liability company or
other Person in which the Corporation or any Subsidiary holds a general
partnership or other equity interest sufficient to enable it to direct the
management and policies thereof.
 
1.33 “Surviving Corporation” has the meaning set forth in Section 1.8(a)(ii).
 
1.34 “Tax Obligations” has the meaning set forth in Section 7.14.
 
1.35 “Voting Securities” means securities of a corporation that have the power
to vote generally for the election of directors.
 
ARTICLE 2
ELIGIBILITY AND PARTICIPATION
 
2.1 Attainment of Participant Status. Any Eligible Individual may become a
Participant in this Plan by being selected to be a Participant hereunder by the
Plan Committee. The Plan Committee shall have complete and absolute discretion
to decide which Eligible Individuals shall be become Participants in this Plan
and the Plan Committee’s decisions regarding Participant status shall be final
and binding. In no event may any Eligible Individual become a Participant on the
day of or after the occurrence of a Change of Control.
 
ARTICLE 3
CARS BENEFITS
 
3.1 Initial Award of CARs Benefit. Upon being selected as a Participant pursuant
to Article 2, each Participant shall have a CARs Award specified in such
Participant’s Participation Agreement.
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
Page 9

--------------------------------------------------------------------------------


 
3.2 Additional Awards of CARS Benefit. Subject to Section 3.3, the Plan
Committee may make additional grants of CARs Awards to any Participant with
respect to the Corporation. If the Plan Committee makes an additional grant to a
Participant, the Corporation and Participant shall execute an additional
Participation Agreement for such Participant that indicates the additional CARs
Award. Once a CARs Award has been designated for a Participant, it may not be
decreased with respect to such Participant without the consent of the
Participant. However, no Participant in this Plan shall earn any CARs Benefit
under this Plan with respect to the Corporation unless and until the date of a
Change of Control has occurred with respect to the Corporation in accordance
with Section 3.4.
 
3.3 Limitation on Board Authority to Award CARs Awards. The Plan Committee
cannot make CARs Awards in excess of One Hundred Percent (100%) of the Aggregate
Award Pool, and no CARs Award can be made on or after the occurrence of a Change
of Control.
 
3.4 Timing of Accrual of CARs Benefits. No Participant in this Plan shall earn
any CARs Benefit under this Plan until a Change of Control with respect to the
Corporation has occurred. Upon the date of such Change of Control, each
Participant that holds CARs Awards shall immediately earn his or her CARs
Benefit with respect to the Corporation, calculated as of the date of such
Change of Control, and no further CARs Benefits shall be earned under this Plan
with respect to the Corporation. The earned CARs Benefit of a Participant shall
be paid to the Participant, and may be subject to forfeiture upon the occurrence
of certain events, in accordance with Article 4.
 
3.5 Operational Authority of the Corporation. The Corporation, in its sole
discretion, shall have the right to make decisions relating to intercompany
transactions, including without limitation the allocation of shared
infrastructure expenses among the Corporation and its Subsidiaries, the
incurrence of indebtedness by the Corporation and its Subsidiaries to fund the
operations of the Corporation and any of its Subsidiaries and the deployment of
capital generated by one Subsidiary to invest in other Subsidiaries. All
decisions relating to the investment of capital or other resources shall be made
by the Corporation in its sole discretion. In addition, the Corporation will
continue to make decisions regarding the payment of dividends, cash management,
investment management, tax planning, risk management and other similar issues
with a view to providing the maximum value to the Corporation and its
Subsidiaries as a whole.
 
3.6 Termination of Employment. In the event a Participant’s employment is
terminated prior to a Change of Control, the effect on such Participant’s CARS
Award is set forth below:
 
(a) Death, Disability or Termination without Cause. In the event a Participant’s
employment is terminated within nine (9) months prior to the occurrence of a
Change of Control because of (i) the death of the Participant, (ii) the
Disability of the Participant, (iii) the involuntary termination other than for
Cause of employment of a Participant or (iv) the resignation or other voluntary
termination of employment of a Participant with the consent of the remaining
Participants holding a Majority of the CARs Awards (determined without regard to
the CARs Award of the terminated Participant), then the CARs Benefit of such
Participant shall be payable upon the occurrence of a Change of Control. In the
event of the death of a Participant, such Participant’s CARs Benefit, the amount
of which shall be determined as set forth above, shall be paid to the
Participant’s Beneficiary in the same form and manner as if the Participant had
not died, with such Beneficiary determined as of the date on which such
subsequently payable amounts are paid and not on the date of the Participant’s
death.
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
Page 10

--------------------------------------------------------------------------------


 
(b) Other Terminations. In the event a Participant’s employment is terminated
prior to the occurrence of a Change of Control because of (i) the resignation or
other voluntary termination of employment by such Participant other than as
described in Section 3.6(a) (iv), or (ii) the involuntary termination of
employment of a Participant for Cause, then such Participant’s CARs Award shall
be forfeited and no payment shall be made under the Plan with respect to such
Participant. The Plan Committee may reallocate or award any forfeited CARs Award
to other Participants.
 
ARTICLE 4
PAYMENT OF CARS BENEFITS
 
4.1 General Liability for Payment. All payment obligations to Participants
created under this Plan shall be the sole responsibility, liability and
obligation of the Corporation. Payment of CARs Benefits to any Participant may
be made by either the Subsidiary that is the employer of the Participant or the
Corporation on behalf of the Subsidiary.
 
4.2 Payment Procedures. All payments required to be made under this Plan shall
be made in accordance with the following procedures:
 
(a) Notice of CARs Benefit. Following a Change of Control, the Plan Committee
shall provide each Participant with a written statement that sets forth the
amount of such Participant’s CARs Benefit under the Plan.
 
(b) Acceptance of CARs Benefit. The Participants acknowledge that the
Corporation will need to quickly deal with any issues that might arise in
connection with the determination of the value of individual CARs Benefits in
connection with a Change of Control. Accordingly, within 10 days following
receipt of the statement setting forth the CARs Award pursuant to Section
4.2(a), each Participant shall either (i) execute a written agreement accepting
the CARs Award and agreeing that no further amount is due under the Plan, which
agreement shall be in a form provided by the Plan Committee or (ii) provide a
written notice that such Participant disagrees with the calculation of his or
her CARs Award or with any other matter under the Plan. In the event any
Participant disagrees with the calculation of CARs Benefits or any other matter,
such disagreement shall be resolved in accordance with Sections 7.2 and 7.3 of
the Plan. In the event any Participant fails to either accept the CARs Award or
disagree with the calculation of the CARs Award or any other matter within the
10 day period following receipt of the statement, such Participant shall be
deemed to have accepted the CARs Award.
 
(c) Payments in the Event of a Dispute. The resolution of any disagreement over
the calculation of the amount of any Participant’s CARs Award or any other
matter may affect the calculation of the CARs Awards for other Participants. In
the event any Participant disagrees with the calculation of his or her CARs
Benefit or any other matter, the Plan Committee shall have the right, in its
sole discretion, to:
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
Page 11

--------------------------------------------------------------------------------


 
(i) pay in accordance with Section 4.3 all CARs Benefits to Participants that
have accepted their CARs Benefits and withhold payment of any CARs Benefits to
any Participants that have disagreed with the calculation of CARs Benefit or any
other matter until such disagreement is resolved in accordance with Sections 7.2
and 7.3 of the Plan; or
 
(ii) if the nature of the disagreement will not impact the calculation of CARs
Benefits for all Participants, pay all CARs Benefits to Participants that will
be unaffected by the resolution of the disagreement and withhold payment of CARs
Benefits to Participants that might be affected by the resolution of such
disagreement until such disagreement is resolved in accordance with Sections 7.2
and 7.3 of the Plan; or
 
(iii) pay any undisputed portion, if any, of the CARs Benefits to all
Participants and withhold any disputed portion of the CARs Benefits to all
Participants; or
 
(iv) withhold all CARs Benefits payable under the Plan until the resolution of
all disagreements with respect to the calculation of CARs Benefits or any other
matter in accordance with Sections 7.2 and 7.3.
 
No disagreement with respect to the calculation of CARs Benefits shall delay the
payment of Change of Control Consideration to the stockholders the Corporation.
In the event of a disagreement with respect to the calculation of CARs Benefits
or any other matter, the Corporation shall have the right to make payments to
the stockholders of the full amount of the Change of Control Consideration that
the Plan Committee determines should be allocated to the stockholders. If the
nature of the disagreement is such that the resolution of such disagreement
might reduce the amount payable to the stockholders, the Corporation shall make
adequate provision to ensure that any amounts required to be repaid as a result
of the resolution will be repaid (which adequate provision may be an unsecured
contractual agreement by each stockholder to make any required repayment).
 
4.3 Payment of CARs Benefits. Subject to the provisions of Sections 4.2, 4.4 and
4.5, payment of CARs Benefits under this Plan shall be made in the same form and
at the same time or times as the stockholders of the Corporation receive their
Change of Control Consideration; provided, that such amounts shall be paid not
later than five (5) years after the Change of Control.
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
Page 12

--------------------------------------------------------------------------------


 
4.4 Provision for Tax Liability. If the Change of Control Consideration is
comprised of property other than cash or freely tradable securities and the
Participant will incur a Tax Obligation to any governmental entity with respect
to, and relating to, the CARs Benefit for the taxable year in which payment of
such Participant’s CARs Benefit occurs (after taking into account all tax
withholdings of the Participant, including those in Section 7.14 hereof), such
Participant shall receive a portion of his or her CARs Benefit that is
sufficient to pay such Tax Obligation solely in cash or freely tradable
securities. The determination of the amount of the Tax Obligation shall be made
by the Company’s independent public accountants at the time of the Change of
Control based on individual tax rates in effect at that time. For purposes of
the preceding sentence, as an example to demonstrate when further cash payments
might be necessary beyond the withholding described in Section 7.14, if 28%
federal withholding is applied to the Participant’s CARs Benefit, but the
Participant is actually in a 39% marginal federal income tax bracket, another
11% of the Participant’s CARs Benefit must be paid in cash to accommodate the
extra 11% of tax (39% minus 28%) that the Participant will subsequently owe
based on the CARs Benefit. To the extent that a Participant receives the payment
of his or her CARs Benefit in common stock or other property, the value of such
common stock or other property shall be the Fair Market Value of the common
stock or other property as of the date of the Change of Control.
 
4.5 Indemnification and Contingent Payments. If in connection with a Change of
Control of the Corporation, the stockholders of the Corporation are required to
provide indemnification to the purchaser in connection therewith, each
Participant agrees that accrual and payment of such Participant’s CARs Benefit
shall be contingent on such Participant agreeing in writing to be liable for his
or her Proportionate Share of such indemnification to the same extent as if such
Participant was a stockholder. For purposes of this Section 4.5, “Proportionate
Share” means (a) if the calculation is being made prior to the time a
Participant has paid taxes with respect to the CARs Benefit, the percentage
amount obtained by dividing such Participant’s CARs Benefit by the total Change
of Control Consideration, and (b) if the calculation is being made after the
Participant has paid taxes on the CARs Benefit, the percentage amount obtained
by dividing (i) the total amount of such Participant’s CARs Benefit minus such
Participant’s tax liability with respect to the CARs Benefit (as determined by
the Company’s independent public accountants based on individual tax rates in
effect at that time), by (ii) the total Change of Control Consideration. In no
event shall a Participant be liable for more than the total amount of his or her
CARs Benefit (or, if such Participant has paid taxes with respect thereto, the
total amount of his or her CARs Benefit minus the tax liability determined as
set forth above). To the extent any of the Change of Control Consideration is
required to be escrowed in connection with such indemnification, each
Participant agrees that his or her proportionate share of such escrowed amount
may be paid directly into the same escrow account used for the stockholders’
escrow amount. In addition, to the extent payment of any of the Change of
Control Consideration is deferred or contingent, each Participant will receive
his or her proportionate share of such deferred or contingent Change of Control
Consideration (based on the total amount of such Participant’s CARs Benefit
compared to the total Change of Control Consideration) at the same time and to
the same extent that the stockholders of the Corporation; provided, that such
deferred amounts shall be paid not later than five (5) years after the Change of
Control.
 
ARTICLE 5
ADMINISTRATION
 
5.1 Powers and Responsibility. The Plan Committee shall have complete authority
to administer the Plan hereunder, with all powers necessary to enable it to
properly carry out its duties as set forth in this Plan. The Plan Committee
shall have the following duties and responsibilities:
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
Page 13

--------------------------------------------------------------------------------


 
(a) to construe the Plan and to determine answers to all questions that shall
arise thereunder;
 
(b) to make determinations of Fair Market Value as provided herein;
 
(c) to engage assistants and professional advisers, including independent
valuation experts;
 
(d) to provide procedures for determination of claims for benefits;
 
(e) to determine the Participants under the Plan and the benefits of the Plan to
which any Participant may be entitled;
 
(f) to maintain and retain records relating to Participants;
 
(g) to prepare and furnish to Participants all information required to be
furnished to them by law or the provisions of the Plan;
 
(h) to prepare and file or publish with appropriate government officials all
reports and other information required under law to be so filed or published;
and
 
(i) to have all other powers and responsibilities conferred under the Plan.
 
5.2 Records of Plan Committee. All acts and determinations of the Plan Committee
shall be duly recorded, and all such records, together with such other documents
as may be necessary for the administration of the Plan, shall be preserved in
the custody of the Plan Committee.
 
5.3 Reporting and Disclosure. The Plan Committee shall keep all Participant and
group records relating to Participants and all other records necessary for the
proper operation of the Plan. Such records shall be made available to the
Corporation and to any other person or entity that the Corporation authorizes.
The Plan Committee shall prepare and shall file as required by law or regulation
all reports, forms, documents and other items required by the Code and other
relevant statutes and any regulations thereunder.
 
5.4 Construction of the Plan. The Plan Committee shall take such steps as are
considered necessary and appropriate to remedy any inequity that results from
incorrect information received or communicated in good faith or as the
consequence of an administrative error. The Plan Committee shall interpret the
Plan and shall determine the questions arising in the administration,
interpretation and application of the Plan. The Plan Committee shall correct any
defect, reconcile any inconsistency or supply any omission with respect to the
Plan.
 
5.5 Assistants and Advisors.
 
(a) The Plan Committee shall have the right to hire, at the expense of the
Corporation, such professional assistants and consultants (including without
limitation attorneys, accountants, valuation experts and actuaries) as it, in
its sole discretion, deems necessary or advisable.
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
Page 14

--------------------------------------------------------------------------------


 
(b) The Plan Committee and the Corporation shall be entitled to rely upon all
certificates and reports made by professional assistants and consultants
selected pursuant to this Section 5.5. The Plan Committee and the Corporation
shall be fully protected in respect to any action taken or suffered by them in
good faith in reliance upon the advice or opinion of any such professional
assistants and consultants, and any action so taken or suffered shall be
conclusive upon all other Persons interested in the Plan.
 
5.6 Indemnification. The Plan Committee and each member thereof shall be
indemnified by the Corporation against judgment amounts, settlement amounts
(other than amounts paid in a settlement to which the Corporation does not
consent) and expenses reasonably incurred by the Plan Committee or such member
in connection with any claim, proceeding, lawsuit or other action relating to or
arising out of this Plan to which the Plan Committee or such member (by reason
of his or her service as a member of the Plan Committee) may be a party. The
Company shall not be liable to an indemnified person in any such case to the
extent the claim, proceeding, lawsuit or other action is determined to have
resulted directly and primarily from the bad faith, gross negligence or willful
misconduct of such indemnified person. The foregoing right to indemnification
shall be in addition to such other rights as such Board, Plan Committee or each
Board member may enjoy as a matter of law or by reason of the Corporation’s
charter, bylaws or insurance coverage.
 
5.7 Decisions Binding. All determinations and decisions made by the Plan
Committee pursuant to the provisions of this Plan, including without limitation
all determinations of Fair Market Value, all related orders and resolutions of
the Plan Committee shall be final, conclusive and binding on all Persons,
including the Corporation, their respective successors and assigns, and their
respective stockholders, directors, Eligible Individuals, Participants and their
estates.
 
ARTICLE 6
AMENDMENT OR TERMINATION
 
6.1 Continuation of Plan. The Corporation reserves and retains the right to
amend or terminate this Plan as set forth in this Article 6.
 
6.2 Right to Amend Plan.
 
(a) Amendment by the Corporation. Except as set forth herein, the Corporation
reserves the right, if deemed necessary or desirable in the opinion of the Plan
Committee in its sole discretion, to amend, in whole or in part, any or all the
provisions of the Plan, including specifically the right to make such amendments
effective retroactively. The Plan Committee shall make no amendment that
diminishes the ability of a Participant who has already been awarded a CARs
Award pursuant to this Plan to earn a CARs Benefit under this Plan unless it
provides such Participant with a benefit determined by the Plan Committee in its
sole discretion to be of comparable value. The Plan contemplates that additional
Subsidiaries will be designated by the Plan Committee as Participating Companies
and the designation of new Participating Companies by the Plan Committee shall
not constitute an amendment to the Plan.
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
Page 15

--------------------------------------------------------------------------------


 
(b) Amendments by the Corporation and the Participants. This Plan may be amended
in any manner, including amendments that affect the rights of Participants that
have already been awarded a CARs Award to receive a CARs Benefit, upon the
affirmative vote of (i) the Corporation and (ii) Participants that hold a
Majority of CARs Awards.
 
6.3 Right to Terminate Plan.
 
(a) Termination by the Corporation. Except as set forth herein, the Corporation
reserves the right, if deemed necessary or desirable in the opinion of the Plan
Committee in its sole discretion, to wholly or partially terminate the Plan.
Except as set forth in Section 3.5, the Plan Committee shall effect no
termination that diminishes the ability of a Participant who has already been
awarded a CARs Award pursuant to this Plan to earn a CARs Benefit under this
Plan unless it provides such Participant with a benefit determined by the Plan
Committee in its sole discretion to be of comparable value.
 
(b) Termination by the Corporation and the Participants. This Plan may be
terminated, in whole or in part, including terminations that affect the rights
of Participants that have already been awarded a CARs Award to receive a CARs
Benefit, upon the affirmative vote of (i) the Corporation and (ii) Participants
that hold a Majority of CARs Awards.
 
(c) Automatic Termination of Plan Upon a Change of Control. Upon the occurrence
of a Change of Control of the Corporation, this Plan shall automatically
terminate and no Participant shall earn any CARs Benefit under this Plan after
such Change of Control. However, the termination of the Plan pursuant to this
Section 6.3(c) shall not affect the accrual of a CARs Benefit pursuant to
Article 3 upon such Change of Control.
 
ARTICLE 7
MISCELLANEOUS
 
7.1 Participant’s Rights to Employment. Nothing contained in the Plan, any
amendment thereof, the grant of any CARs Award or the payment of any benefits,
shall be construed to give any individual or employee, whether or not a
Participant, any rights to continued employment or continued performance of
services for the Corporation or any Subsidiary, or any legal or equitable right
against the Corporation or any Subsidiary, or any officer, director, stockholder
or employee thereof.
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
Page 16

--------------------------------------------------------------------------------


 
7.2 Claims Procedures.
 
(a) Filing a Claim. In the event a Participant has any dispute, claim or
disagreement arising out of or relating to any decision made by the Plan
Committee under this Plan, such Participant shall give written notice of such
claim to the Plan Committee within ten (10) calendar days following the
Participant’s receipt of such decision. The written notice must contain a
complete description of the claim and be reasonably calculated to bring the
claim to the attention of the Plan Committee. If the disagreement relates to the
calculation of the amount of the CARs Benefit or any other matter following the
occurrence of a Change of Control, a claim shall be deemed to have been made by
the delivery of the notice required by Section 4.2(b). If a Participant fails to
deliver written notice of a claim within the ten (10) calendar day period
required by this Section 7.2, such Participant shall be deemed to have accepted
the decision of the Plan Committee or the calculation of his or her CARs Benefit
and no claim may be made hereunder.
 
(b) Notification of Denial. If after reviewing a claim submitted in accordance
with Section 7.2(a), the Plan Committee determines that any individual who has
claimed a right to receive benefits under the Plan (a “Claimant”) is not
entitled to receive all or any part of the benefits claimed, the Claimant shall
be informed in writing of the specific reason or reasons for the denial, with
specific reference to pertinent Plan provisions on which the denial is based, a
description of any additional material or information necessary for the Claimant
to perfect the claim, if applicable, and a description of the review procedures
set forth in Section 7.2(d).
 
(c) Timing of Notification. The Claimant shall be so notified of the Plan
Committee’s decision within thirty (30) calendar days after the receipt of the
claim, unless the Plan Committee determines that special circumstances require
an extension of time for processing the claim. If such an extension of time for
processing is required, the Plan Committee shall furnish the Claimant written
notice of the extension prior to the termination of the initial 30-day period.
In no event shall said extension exceed a period of thirty (30) calendar days
from the end of such initial period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Plan Committee expects to render a final decision. If for any reason, the
Claimant is not notified within the period described above, the claim shall be
deemed denied and the Claimant may then request review of said denial, subject
to the provisions of Section 7.2(d).
 
(d) Review Procedures. The Claimant or his duly authorized representative may,
within ten (10) calendar days after receipt of notice of the Plan Committee’s
decision, request a review of the Plan Committee’s decision, review pertinent
documents and submit to the Plan Committee such further information as will, in
the Claimant’s opinion, establish his rights to such benefits. If upon receipt
of this further information, the Plan Committee determines that the Claimant is
not entitled to the benefits claimed, it shall afford the Claimant or his
representative reasonable opportunity to submit issues and comments in writing.
If the Claimant wishes, he may request in writing that the Plan Committee hold a
hearing. The Plan Committee may, in its discretion, schedule a hearing on the
issue as soon as is reasonably possible under the circumstances. The Plan
Committee shall render its final decision with the specific reasons therefor in
writing and in a manner calculated to be understood by the Claimant.
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
Page 17

--------------------------------------------------------------------------------


 
(e) Timing of Final Decision. The Plan Committee’s final decision shall include
specific references to the pertinent Plan provisions on which the decision is
based and shall be transmitted to the Claimant by certified mail within thirty
(30) calendar days of receipt of Claimant’s request for such review, unless the
Plan Committee determines that special circumstances require a further extension
of time for processing, in which case a decision shall be rendered as soon as
possible, but not later than sixty (60) calendar days after receipt of a request
for review. If the Plan Committee determines that such an extension of time for
review is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. If a decision on review is not furnished within the time period
described above, the claim shall be deemed denied on review.
 
7.3 Arbitration of Disputed Claims. In the event that after a Claimant has filed
a claim for benefits pursuant to the provisions of Section 7.2 and the Claimant
does not agree with the Plan Committee’s decision with respect to such claim,
the Claimant and the Plan Committee shall attempt in good faith to settle the
matter by negotiations. If such negotiations do not resolve the claim, such
claim shall be resolved exclusively by final and binding arbitration to be held
in Charlotte, North Carolina, in accordance with the Commercial Arbitration
Rules in effect at such time of the American Arbitration Association (the
“Rules”) Any arbitration to resolve a claim with respect to the Plan or the
determination or payment of CARs Benefits thereunder must be filed within thirty
(30) calendar days of the date that the Participant receives notice from the
Plan Committee that his or her claim has been finally denied pursuant to Section
7.2 or such claim shall be forfeited. If the amount of the claim is Five Hundred
Thousand Dollars ($500,000) or less, there shall be a single neutral arbitrator
chosen by the written consent of the parties, or, if they are unable to agree
within thirty (30) calendar days after the demand for arbitration, a single
neutral arbitrator shall be chosen in accordance with the Rules. If the amount
of the claim exceeds Five Hundred Thousand Dollars ($500,000) (and unless the
parties otherwise agree to arbitrate before a sole arbitrator), then there shall
be three arbitrators, one appointed by each party within thirty (30) calendar
days after receipt by the respondent of the demand for arbitration, and the two
arbitrators so appointed shall, within thirty (30) calendar days after their
appointment, appoint a third, presiding neutral arbitrator. If either party
fails to nominate an arbitrator, or the two arbitrators appointed by the parties
are unable to appoint a presiding arbitrator within the stated periods, such
arbitrators shall be appointed in accordance with the Rules. In addition, if the
amount of the claim exceeds $500,000, then the “Optional Procedures for Large,
Complex Commercial Disputes” of the Rules shall apply to the arbitration. The
arbitrator(s) shall have no right to award any consequential or punitive damages
to either party. The arbitrator, or if there are three arbitrators, the
arbitrators by majority vote, shall render a written award and the award shall
be final. Judgment upon the award may be entered by any court of competent
jurisdiction. The non-prevailing party shall pay all fees and expenses of the
arbitration and shall pay to the prevailing party an amount equal to all costs
and expenses of the prevailing party that are associated with the arbitration,
including without limitation the reasonable legal, accounting and expert fees
and expenses. The arbitrator(s) shall determine which party is the prevailing
party and shall set forth such determination in the award. If no party
is determined to be the prevailing party, then each party shall pay their own
fees and expenses.
 
7.4 Nonalienation or Assignment. Except as otherwise provided by applicable law,
none of the benefits under this Plan is subject to the claims of creditors of
Participants and will not be subject to attachment, garnishment or any other
legal process whatsoever. A Participant may not assign, sell, borrow on or
otherwise encumber any of his or her interest in the Plan.
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
Page 18

--------------------------------------------------------------------------------


 
7.5 Location of Payee; Unclaimed Benefits. In the event that all or any portion
of the CARs Benefit payable to a Participant hereunder shall, at the expiration
of a reasonable time after it has become payable, remain unpaid solely by reason
of the inability of the Plan Committee to determine the whereabouts of a
Participant after sending a certified letter, return receipt requested, to the
last known address of such Participant, and after further diligent effort to
ascertain the whereabouts of such Participant, the amount so payable may be
placed in escrow for the benefit of such Participant. If such Participant does
not claim the CARs Benefit within five years following the date of the Change of
Control, the CARs Benefit shall be forfeited and the amount of the CARs Benefit
shall be paid to the stockholders of the applicable Corporation on a
proportional basis.
 
7.6 Governing Law. This Plan shall be administered in the United States of
America, and its validity, construction, and all rights hereunder shall be
governed by the laws of the State of Delaware, without regards to its laws
concerning choice of laws. If any provision of the Plan shall be held invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.
 
7.7 Correction of Participant’s CARS Benefits. If an error or omission is
discovered in the CARs Benefit payable to a Participant, or in the amount paid
to a Participant, the Plan Committee will make such equitable adjustments in the
records of the Plan as may be necessary or appropriate to correct such error or
omission as of the date on which such error or omission is discovered. The
Corporation shall, as directed by the Plan Committee, make such equitable
adjustments to the payment(s) to the Participant as are necessary to equitably
account for the error or omission.
 
7.8 Recovery of Mistaken Payments. If any CARs Benefit is paid to a Participant
in an amount that is greater than the amount payable under the terms of the
Plan, such Participant shall be liable to the Corporation for the amount of any
excess payment and the Corporation may recover the excess amount by eliminating
or reducing the Participant’s future payments, including without limitation
salary or other payments, if any, from the Corporation or by such other means as
are available under applicable law to recover the excess benefit amount on
behalf of the Corporation from the Participant.
 
7.9 Action of Corporation and Plan Committee. Except as may be specifically
provided herein, any action required or permitted to be taken by the Corporation
or the Plan Committee may be taken by any entity or individual who has been
delegated the proper authority.
 
7.10 Corporation Records. Records of the Corporation as to an employee’s or
individual’s period(s) of employment or service will be conclusive on all
Persons, unless determined by the Plan Committee to be incorrect.
 
7.11 Gender and Number. Wherever applicable, the masculine pronoun shall include
the feminine pronoun, and the singular shall include the plural.
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
Page 19

--------------------------------------------------------------------------------


 
7.12 Headings. The titles in this Plan are inserted for convenience of
reference, constitute no part of the Plan and are not to be considered in the
construction hereof.
 
7.13 Liability Limited. To the extent permitted by applicable law, neither the
Plan Committee nor any member thereof shall be liable for any acts of omission
or commission in administering the Plan, except for his or her or its own
willful misconduct. The Corporation and each member of the Plan Committee shall
be entitled to rely conclusively on all tables, valuations, certificates,
opinions and reports that are furnished by an actuary, accountant, insurance
company, counsel or other expert who shall be employed or engaged by the Plan
Committee or the Corporation.
 
7.14 Withholding. The Corporation shall have the power and right to deduct or
withhold an amount sufficient to satisfy federal, state or local taxes, domestic
or foreign, required by law or regulation to be withheld (“Tax Obligations”)
with respect to the payment of any CARs Benefit.
 
7.15 Parachute Payments. Notwithstanding anything in this Plan to the contrary
and subject to the provisions of this Section 7.15, in the event that the
Corporation’s outside, independent accountants shall determine that any amount
paid or distributed to a Participant pursuant to the Plan shall, as a result of
a Change of Control of the Corporation, constitute a parachute payment within
the meaning of Section 280G of the Code, and the aggregate of such parachute
payments and any other amounts paid or distributed to the Participant from any
other plans or arrangements maintained by the Corporation, or by any other
member of the same affiliated group (as defined in Section 1504 of the Code
determined without regard to Section 1504(b)) which includes the Corporation,
would more likely than not, in the opinion of the Corporation’s outside,
independent accountants, cause the Participant to be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then such payment shall
be approved in a manner that is in compliance with the requirements of Code
Section 280G(b)(5)(B) and any regulations issued thereunder by those
shareholders of the Corporation holding, directly or indirectly, not less than
75% of the Voting Securities of the Corporation entitled to vote pursuant to
Code Section 280G(b)(5)(B) immediately prior to a Change of Control.
 
IN WITNESS WHEREOF, the Corporation has caused this Plan to be executed by its
duly authorized officers and its corporate seal to be affixed hereto, all as of
the 9th day of April, 2008.



   
CORPORATION:
     
[CORPORATE SEAL]
 
COALOGIX, INC
     
ATTEST:
   
By:
   
By:
 
Name:
   
Name:
 
Title:
   
Title:
 

 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
 
Page 20

--------------------------------------------------------------------------------


 
Exhibit A


PARTICIPATION AGREEMENT
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan
Page 21

--------------------------------------------------------------------------------


 
Exhibit B


ELECTION FORM
 
CoaLogix, Inc. and Subsidiaries Capital Appreciation Rights Plan

Page 22

--------------------------------------------------------------------------------

